DETAILED ACTION
	This action is responsive to 02/28/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 1, change “a plurality of dummy patterns are” to “a plurality of dummy patterns is”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,263,936 B2, as shown in the comparison below. This is a statutory double patenting rejection.
Claim set A: US Patent 11,263,936 B2
Claim set B: US Application 17/682,900
1. An electronic device comprising:
1. An electronic device comprising:
a display module including a front surface and a rear surface opposite the front surface and including a module hole that penetrates from the front surface to the rear surface; and
a display module including a front surface and a rear surface opposite the front surface and including a module hole that penetrates from the front surface to the rear surface; and
an electronic module overlapping the module hole, wherein the display module comprises:
an electronic module overlapping the module hole, wherein the display module comprises:
a display member including a base substrate that include a groove at least partially recessed to surround the
module hole and a pixel disposed on the base substrate and divided into an active area where the pixel is disposed, a peripheral area adjacent to the active area, and a hole area at least partially surrounded by the active area;
a display member including a base substrate that includes a groove at least partially recessed to surround the module hole and a pixel disposed on the base substrate and divided into an active area where the pixel is disposed, a peripheral area adjacent to the active area, and a hole area at least partially surrounded by the active area;
an input detection member disposed on the display member to detect an external input and including a detection insulating layer, and a first conductive pattern, and a second conductive pattern disposed on different layers with the detection insulating layer interpose therebetween;
and
an input detection member disposed on the display member to detect an external input and including a detection insulating layer, and a first conductive pattern, and a second conductive pattern disposed on different layers with the detection insulating layer interpose therebetween; and
a crack detection wiring including a hole wiring spaced apart from the first conductive pattern and the second conductive pattern and disposed in the hole area, and
a crack detection wiring including a hole wiring spaced apart from the first conductive pattern and the second conductive pattern and disposed in the hole area, and
first detection wiring and a second detection wiring that are spaced apart from each other by a separation space on a plane and extend from the hole area to the peripheral area to be connected to the hole wiring,
a first detection wiring and a second detection wiring that are spaced apart from each other by a separation space on a plane and extend from the hole area to the peripheral area to be connected to the hole wiring,
wherein the first detection wiring and the second detection wiring are disposed on different layers with the detection insulating layer interposed therebetween.
wherein the first detection wiring and the second detection wiring are disposed on different layers with the detection insulating layer interposed therebetween.
2. The electronic device of claim 1, wherein the hole wiring overlaps the groove on the plane.
2. The electronic device of claim 1, wherein the hole wiring overlaps the groove on the plane.  
3. The electronic device of claim 1, wherein the first detection wiring is disposed on the same layer as the first
conductive pattern, and the second detection wiring is disposed on the same layer as the second conductive pattern.
3. The electronic device of claim 1, wherein the first detection wiring is disposed on the same layer as the first conductive pattern, and the second detection wiring is disposed on the same layer as the second conductive pattern.  
4. The electronic device of claim 3, wherein the hole wiring is disposed on the same layer as any one of the first detection wiring and the second detection wiring.
4. The electronic device of claim 3, wherein the hole wiring is disposed on the same layer as any one of the first detection wiring and the second detection wiring.  
5. The electronic device of claim 1, wherein the display module farther comprises a dummy pattern disposed in the separation space, and the dummy pattern is disposed on the same layer as the first detection wiring.
5. The electronic device of claim 1, wherein the display module further comprises a dummy pattern disposed in the separation space, and the dummy pattern is disposed on the same layer as the first detection wiring.  
6. The electronic device of claim 5, a plurality of dummy patterns are arranged spaced apart from each other in a direction from the first detection wiring toward the second detection wiring
6. The electronic device of claim 5, a plurality of dummy patterns are arranged spaced apart from each other in a direction from the first detection wiring toward the second detection wiring.
7. The electronic device of claim 1, wherein a first width of at least one of the first detection wiring and the second detection wiring is greater than a second width of the hole wiring.
7. The electronic device of claim 1, wherein a first width of at least one of the first detection wiring and the second detection wiring is greater than a second width of the hole wiring.  
8. The electronic device of claim 1, wherein the display module comprises a flat part disposed between the display member and the input detection member
8. The electronic device of claim 1, wherein the display module comprises a flat part disposed between the display member and the input detection member,
wherein the flat part comprises a flat organic film overlapping the hole area of the display member and a flat inorganic film covering the flat organic film and overlapping the active area and the hole area, and wherein the first conductive pattern is disposed directly on the flat inorganic film.
wherein the flat part comprises a flat organic film overlapping the hole area of the display member and a flat inorganic film covering the flat organic film and overlapping the active area and the hole area, and wherein the first conductive pattern is disposed directly on the flat inorganic film.
9. The electronic device of claim 1, wherein a boundary between the active area and the hole area has a step, and a
portion of each of the first detection wiring and the second detection wiring overlaps the boundary.
9. The electronic device of claim 1, wherein a boundary between the active area and the hole area has a step, and a portion of each of the first detection wiring and the second detection wiring overlaps the boundary.
10. The electronic device of claim 1, wherein the input detection member comprises:
10. The electronic device of claim 1, wherein the input detection member comprises:
first detection electrode including first detection sensors extending in a first direction and first connection patterns
connecting the first detection sensors;
a first detection electrode including first detection sensors extending in a first direction and first connection patterns connecting the first detection sensors; 
a second detection electrode including second detection sensors extending in a second direction intersecting the first direction and second connection patterns connecting the second detection sensors; and
a second detection electrode including second detection sensors extending in a second direction intersecting the first direction and second connection patterns connecting the second detection sensors; and
detection trace wirings connected to each of the first detection electrode and the second detection electrode and extending to the peripheral area,
detection trace wirings connected to each of the first detection electrode and the second detection electrode and extending to the peripheral area,
wherein the first conductive pattern comprises the first connection patterns, and wherein the second conductive pattern comprises the first detection sensors, the second detection sensors, and the second connection patterns.
wherein the first conductive pattern comprises the first connection patterns, and wherein the second conductive pattern comprises the first detection sensors, the second detection sensors, and the second connection patterns.
11. The electronic device of claim 10, wherein the crack detection wiring comprises an input trace wiring and an
output trace wiring connected to the first detection wiring and the second detection wiring respectively and extending to the peripheral area,
11. The electronic device of claim 10, wherein the crack detection wiring comprises an input trace wiring and an output trace wiring connected to the first detection wiring and the second detection wiring respectively and extending to the peripheral area,
wherein the input trace wiring and the output trace wiring are disposed on the same layer as the second conductive pattern.
wherein the input trace wiring and the output trace wiring are disposed on the same layer as the second conductive pattern.  
12. The electronic device of claim 11, wherein the first detection wiring is connected to a first end of the hole wiring
and to the input trace wiring through at least one contact hole that penetrates through the detection insulating layer,
12. The electronic device of claim 11, wherein the first detection wiring is connected to a first end of the hole wiring and to the input trace wiring through at least one contact hole that penetrates through the detection insulating layer,
wherein the second detection wiring is directly connected to a second end of the hole wiring and the output trac wiring. 
wherein the second detection wiring is directly connected to a second end of the hole wiring and the output trace wiring.
13. The electronic device of claim 11, wherein the hole wiring comprises an open-curve of an integral shape, wherein first end of the hole wiring is connected to the first detection wiring, and a second end of the hole wiring is connected to the second detection wiring.
13. The electronic device of claim 11, wherein the hole wiring comprises an open-curve of an integral shape, wherein a first end of the hole wiring is connected to the first detection wiring, and a second end of the hole wiring is connected to the second detection wiring.  
14. The electronic device of claim 1, wherein the electronic module comprises at least one of an audio output module, a light emitting module, a light receiving module, and a camera module.
14. The electronic device of claim 1, wherein the electronic module comprises at least one of an audio output module, a light emitting module, a light receiving module, and a camera module.  
15. An electronic device comprising: a display member including a base substrate, a pixel disposed on the base substrate, and a sealing part covering the pixel and divided into an active area wherein the pixel is disposed,
15. An electronic device comprising: a display member including a base substrate, a pixel disposed on the base substrate, and a sealing part covering the pixel and divided into an active area wherein the pixel is disposed,
a peripheral area adjacent to the active area, and a hole area at least partially
surrounded by the active area;
a peripheral area adjacent to the active area, and a hole area at least partially surrounded by the active area;
a flat part disposed on the sealing part and including a flat organic film overlapping the hole area and a flat inorganic film covering the flat organic film and overlapping the active area and the hole area;
a flat part disposed on the sealing part and including a flat organic film overlapping the hole area and a flat inorganic film covering the flat organic film and overlapping the active area and the hole area;
an input detection member disposed in the active area to detect an external input and including a first conductive pattern disposed on the flat inorganic film, a detection insulating layer covering the first conductive pattern, and a second conductive pattern disposed on a different
layer from the first conductive pattern with the detection insulating layer interposed therebetween; and
an input detection member disposed in the active area to detect an external input and including a first conductive pattern disposed on the flat inorganic film, a detection insulating layer covering the first conductive pattern, and a second conductive pattern disposed on a different layer from the first conductive pattern with the detection insulating layer interposed therebetween; and
a crack detection wiring including a hole wiring spaced apart from the first conductive pattern and the second
conductive pattern and disposed in the hole area, and
a crack detection wiring including a hole wiring spaced apart from the first conductive pattern and the second conductive pattern and disposed in the hole area, and
a first detection wiring and a second detection wiring connected to the hole wiring and disposed on different layers with the detection insulating layer interposed there between,
a first detection wiring and a second detection wiring connected to the hole wiring and disposed on different layers with the detection insulating layer interposed therebetween,
wherein a boundary between the active area and the hole area has a step, and a portion of each of the first detection wiring and the second detection wiring overlaps
the boundary.
wherein a boundary between the active area and the hole area has a step, and a portion of each of the first detection wiring and the second detection wiring overlaps the boundary.  
16. The electronic device of claim 15, wherein the step is formed by an end of the flat organic film adjacent to the sealing part.
16. The electronic device of claim 15, wherein the step is formed by an end of the flat organic film adjacent to the sealing part.
17. The electronic device of claim 15, wherein the input detection member further comprises a dummy pattern disposed on the same layer as the first detection wiring, and the dummy pattern overlaps the boundary.
17. The electronic device of claim 15, wherein the input detection member further comprises a dummy pattern disposed on the same layer as the first detection wiring, and the dummy pattern overlaps the boundary.
18. The electronic device of claim 15, wherein the first detection wiring is disposed on the same layer as the first
conductive pattern, and the second detection wiring is disposed on the same layer as the second conductive pattern.
18. The electronic device of claim 15, wherein the first detection wiring is disposed on the same layer as the first conductive pattern, and the second detection wiring is disposed on the same layer as the second conductive pattern.  
19. The electronic device of claim 15, wherein the first detection wiring is connected to a first end of the hole wiring through at least one contact hole defined through the detection insulating layer,
19. The electronic device of claim 15, wherein the first detection wiring is connected to a first end of the hole wiring through at least one contact hole defined through the detection insulating layer, 
wherein the second detection wiring is directly connected to a second end of the hole wiring.
wherein the second detection wiring is directly connected to a second end of the hole wiring.
20. The electronic device of claim 15, wherein the sealing part comprises a sealing organic film and sealing inorganic
films sealing the sealing organic film, and at least a portion of the flat organic film overlaps the sealing organic film.
20. The electronic device of claim 15, wherein the sealing part comprises a sealing organic film and sealing inorganic films sealing the sealing organic film, and at least a portion of the flat organic film overlaps the sealing organic film.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627